 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROMMEL D. MEDINA VASQUEZ,                           No. 1:20-cv-00557-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14   SHERIFF, et al.,                                    ACTION
15                      Defendant.                       (Doc. No. 20)
16

17

18          Plaintiff Rommel D. Medina Vasquez is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 24, 2021, the assigned magistrate judge issued findings and recommendations

22   recommending that the instant action be dismissed for failure to state a cognizable claim for

23   relief. (Doc. No. 20.) The findings and recommendations were served on plaintiff and contained

24   notice that objections thereto were to be filed within fourteen (14) days. No objections have been

25   filed, and the time in which to do so has passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   court finds the findings and recommendations to be supported by the record and proper analysis.
                                                         1
 1        Accordingly,

 2        1.    The March 24, 2021 findings and recommendations (Doc. No. 20) are adopted in

 3              full; and

 4        2.    The instant action is dismissed for failure to state a cognizable claim for relief.

 5   IT IS SO ORDERED.
 6
       Dated:   May 3, 2021
 7                                                     UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
